Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim s 2-4 and 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose (US 2004/0095231) in view of Horikoshi et al. (US 2015/0239307) and Teratani et al. (US 2012/0080131) and Reynes (US 2013/274988).

Ichinose discloses a tire pressure monitoring system that monitors a tire pressure of a vehicle tire comprising data acquisition portion 10a-d acquiring tire temperature and pressure data (Fig. 1, par. 23), a puncture detection portion 31 detecting tire puncture based on threshold defined by relationship between tire pressure and temperature (par. 50), and warning portion 33 for providing alert upon detection of tire puncture (Fig. 1, par. 49), except for specifically stating that warning is apart from just a drop of tire pressure.
Horikoshi teaches desirability of providing distinct warnings for drop of tire pressure and tire puncture (abstract, pars. 29,30).

Ichinose and Horikoshi disclose a tire puncture detection and warning system as set forth above except for specifically stating that puncture detection is based on reference volume.
Teratani teaches  that tire puncture results in decrease in volume of tire chamber and drop of pressure in tire (par. 268).
Reynes teaches desirability of using reference pressure and reference temperature readings (pars. 35-38) to detect fast tire leaks, and that volume is a factor in leaks since volume, pressure and temperature are all interrelated (par. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect puncture based on tire volume as suggested by Teratani and Reynes in conjunction with a puncture detection system as disclosed by Ichinose and Horikoshi, in order to avoid nuisance alerts by having extra input parameters to confirm that a tire was punctured and not just experiencing low tire pressure.
Regarding claim 3, Ichinose teaches providing alert (par. 49) and Horikoshi teaches providing alert apart from drop in tire pressure (par. 29,30).
Regarding claim 4, Horikoshi teaches that puncture threshold is greater than tire pressure drop threshold (Fig. 4, pars. 29,30), and choosing a specific value of a threshold would have been obvious to one of ordinary skill in the art merely based on routine experimentation to provide timely alerts without providing nuisance alarms.

Claim 16 is rejected for the same reasons as set forth above with regard to claim 4.

2.	Claim s 5-6,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose (US 2004/0095231) in view of Horikoshi et al. (US 2015/0239307) and Teratani et al. (US 2012/0080131) and Reynes and Tatarchuk et al. (US 2017/0040911).
Ichinose and Horikoshi and Teratani and Reynes disclose a tire puncture detection and warning system as set forth above with regard to claims 1-4 except for specifically stating that sensor measurement accuracy is corrected.
It is noted that Horikoshi further teaches that measurements are based on type of tire (par. 19).
Tatarchuk teaches desirability of correcting sensor measurement inaccuracy in a tire pressure monitoring system (par. 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to correct sensor measurement error as suggested by Tatarchuk in conjunction with a tire pressure warning system as disclosed by Ichinose, Horikoshi, Reynes and Teratani, in order to obtain more accurate readings of tire pressure with fewer chances of false reading outputs.
Regarding claim 6, Tatarchuk teaches correcting both temperature and pressure measurements (par. 38).
Claims 17-20 are rejected for the same reasons as set forth above with regard to claims 3-6.
3.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	CLAIM INTERPRETATION


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition portion”, “a puncture determination portion”, “a warning processing portion”, “a volume setting portion”, and “a threshold setting portion” in claim 2,3,8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
s 2-8,16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2,3 and 8 set forth placeholder language in the form of “puncture determination portion”, “data acquisition portion”, “warning processing portion”, “volume setting portion”, and “threshold setting portion”.  However, insufficient  structure to perform the function of these “portions” is set forth in the specification. 
These “portions” are briefly described on page 8 of the specification, but no structure is associated with the portions to accomplish required functions, so the specification has a lack of enablement for the claimed functions.
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689